Affirm as Modified and Opinion Filed December 1, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00326-CR

                         NEIL PAUL NOBLE, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 4
                            Dallas County, Texas
                     Trial Court Cause No. F18-45998

                         MEMORANDUM OPINION
               Before Justices Molberg, Partida-Kipness, and Carlyle
                        Opinion by Justice Partida-Kipness
      Appellant Neil Noble appeals his conviction for stalking. In numerous

appellate issues, Noble contends within twelve categories: (1) sufficiency of the

evidence; (2) judgment reformation; (3) constitutionality of the stalking statute; (4)

denial of a speedy trial; (5) admissibility of evidence; (6) voir dire error; (7) error

during closing argument; (8) judicial bias; (9) sufficiency of the indictment; (10)

denial of right to self-representation; (11) ineffective assistance of counsel; and (12)

cumulative error. We affirm as modified.
                              PROCEDURAL HISTORY

      Noble was indicted for stalking, a third-degree felony. See TEX. PENAL CODE

§ 42.072(b). The indictment alleged that “on or about and between the 16th day of

October, 2018 and the 5th day of November, 2018,” Noble knowingly engaged in

conduct to “harass, annoy, alarm, abuse, torment, or embarrass” the complainant,

Messina Madson, with repeated e-mails, obscene comments, and placing her in “fear

of bodily injury or death.”

      Noble was found incompetent by a jury on December 12, 2018, and again on

February 6, 2020. After being committed to a state mental hospital, Noble regained

competence. He pleaded not guilty and proceeded to trial. A jury found Noble guilty

of the charged offense and, after reaching an agreement with the State, was sentenced

to ten years’ imprisonment, probated for four years. This pro se appeal followed.

                                  BACKGROUND

      Noble was indicted in November 2018 for stalking Messina Madson, a

criminal defense attorney. Trial commenced on April 26, 2021. Madson testified that

on October 16, 2018, she received a birthday card via Federal Express from Noble.

She testified she found the card “weird” because it “read like a personal birthday

card, but it didn’t make a lot of sense and there was an invitation in it.” The birthday

card read “Happy Birthday to Someone who’s Charming, Intelligent, Great-

Looking, and Fun to be around. We’re so alike it’s frightening!” In the hand-written

note inside, Noble said “Dear Messina, Happy Birthday. My dad said I could use his

                                          –2–
Mavericks tickets on November 2 if you want to go with me. I will take you out for

breakfast and could be your companion for the day ‘friends with benefits.’” He

signed the card “Love, Neil.” Madson showed the card to her law partner, who

recognized the sender’s name and told her Noble had been e-mailing her through

their law firm website’s client contact box.

      Between October 16, 2018, and November 5, 2018, Noble e-mailed Madson

fifty-one times from his personal e-mail address. Some of the early e-mails, like the

birthday card, asked Madson to join Noble on a date. Other e-mails randomly

referenced legal cases, news events, or would have case law citations and

explanations. Madson testified she had never met Noble or represented him in any

legal matter. However, the e-mails had a very familiar tone and seemed like a

response to something Madson said. As the e-mails continued, they became more

personal, referencing Madson coming to Noble’s home, getting a hotel room

together, Noble going to Madson’s home, hanging drapes at Noble’s home and then

stating that “D” + “rape = drape,” and talking about terrorist attacks, shootings, and

bombings. Noble also talked about getting advice from dead people, multiple

conspiracy theories involving the Mafia, Russia, former presidents, and how he

analyzed numbers.

      Madson testified the nature of the e-mails alarmed her so she notified the staff

at her office and security in the building about Noble. Noble continued to e-mail her

and made reference to the Doubletree Hotel corporate suite, which she testified was

                                         –3–
the hotel her office was attached to, and the University of Texas soccer fields, which

Madson stated were close to her home. After she received those e-mails, Madson

testified her family altered their life, with her children not being allowed to play

outside anymore and having to warn her son and her children’s schools about Noble.

         Madson also contacted the Dallas County District Attorney’s Office (DA’s

Office) to try to get Noble to stop contacting her.1 Noble’s later e-mails referenced

how he knew she had contacted the DA’s office by stating “I will not voluntarily

consent to a ‘no-contact’ provision with either Messina Madson or Jody Warner

[another female attorney].” Additionally, on October 31, 2018, Noble wrote Madson

stating, “You made a mistake that needs to be corrected. I will let you take me on a

vacation. If you do anything else to make me look bad, I [sic] won’t be as patient.”

         On November 2, 2018, Noble came to Madson’s office telling the receptionist,

Sarah Dunn, that he was there to take Madson to lunch. Dunn recognized Noble from

the picture Madson had provided and notified Taly Haffar, an attorney at the office.

Haffar confronted Noble, stated Madson was not at the office, and told Noble he

needed to leave. Haffar agreed during his testimony that Noble left without incident

but found his behavior odd. Later that day, Noble wrote Madson and stated:

         Messina,

         Will you let me take you to dinner tonight for your birthday. I can also
         give you a key. Let me know.


   1
       Madson was a former prosecutor with the DA’s office and still had contacts within the office.
                                                   –4–
       I came by to take you to lunch today but they wouldn’t let me in. Maybe
       he confused a box of condoms (three) for a suicide bomb. The guy
       reminded me of actor tele sevalias [sic].

       I am at the law library. There is an annotation on competency to stand
       trial in the same casebook as dusky, 362 u.s. [sic].

       Love,

       Neil noble [sic]
       November 2, 2018.

Madson testified that this e-mail was “really scary” because she knew Noble had just

been at her office.

       I’m scared and alarmed that this ha[d] escalated way beyond past where
       it should have, and it’s sexual and it’s sexual without my participation.
       It is getting into a sexual fantasy that has a level of familiarity that is
       not appropriate, not reasonable, not stable. It’s just scary.

The emails continued until the following day, November 3, 2018. The last one Noble

sent stated:

       Messina:

       Roy Cohn2 suggested that I ask you if you are ready for me to come
       over and give you a good time for your birthday. How many times
       would you like to have good sex with me tonight? I could probably find
       your house. Campbell to Coit. Would you open the door if I came over?

       ....

       I would rather have sex with you than fight with you, but that’s up to
       you. When is the fun part of your next menstrual cycle? Do you want
       to practice before then?



   2
     Roy Cohn was an attorney from the New York area who was famous in the 1950’s and involved in
the McCarthy hearings. He is deceased.
                                              –5–
      Happy Birthday!

      Love,

      Neil Noble
      November 3, 2018.

      Madson testified she was out of town for her birthday, but received a panicked

phone call from her husband on November 4, 2018, because Noble had shown up to

their home. Anthony Pampillonia, Madson’s husband, testified he was home with

their children when the doorbell rang. When he opened the door, Noble was there

and asked for Madson. Pampillonia told him no one by that name lived there and

closed the door. Pampillonia stated Noble seemed surprised when he opened the

door. Pampillonia called 911 as Noble left. After Noble showed up at their home,

her family made changes to their home security, notified the police and schools, and

had more police patrols in their neighborhood. Madson testified that if she had been

home, she believed Noble would have tried to “rape” her.

      The jury also heard testimony from Detective Sarah Ye with the Richardson

Police Department. Detective Ye testified she reviewed Pampillonia’s complaint and

the e-mails and birthday card Madson received. Detective Ye also spoke to Noble in

a videotaped interview where he claimed ownership of the e-mail address used to

send the e-mails to Madson and admitted to sending them. The jury found Noble

guilty as alleged in the indictment.




                                        –6–
                                      ANALYSIS

      Noble brings eighty-one issues on appeal that we have combined into the

following categories: (1) sufficiency of the evidence to support the conviction; (2)

judgment reformation; (3) constitutionality of the stalking and harassment statutes;

(4) denial of a speedy trial; (5) admissibility of evidence; (6) voir dire error; (7) error

during closing argument; (8) judicial bias; (9) sufficiency of the indictment; (10)

denial of right to self-representation; (11) ineffective assistance of counsel; and (12)

cumulative error. We will address his substantive complaints first.

I.     Sufficiency of the Evidence

      In his first set of issues, Noble challenges the sufficiency of the evidence to

support his conviction for stalking. He also alleges the evidence was not sufficient

to support a conviction for harassment and there was a variance between the

indictment and evidence presented at trial.

      We review a sufficiency challenge by considering all of the evidence in the

light most favorable to the verdict and determine, whether, based on the evidence

and reasonable inferences therefrom, a rational jury could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

318—19 (1979); Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010). We

examine all the evidence in the light most favorable to the verdict and determine

whether a rational fact finder could have found the essential elements of the offense

beyond a reasonable doubt. Matlock v. State, 392 S.W.3d 662, 667 (Tex. Crim. App.

                                           –7–
2013). We defer to the fact finder’s credibility and weight determinations because

the fact finder is the sole judge of the witnesses’ credibility and the weight to be

given to their testimony. See Winfrey v. State, 393 S.W.3d 763, 768 (Tex. Crim. App.

2013). The fact finder can choose to believe all, some, or none of the testimony

presented by the parties. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App.

1991). “Circumstantial evidence is as probative as direct evidence in establishing the

guilt of an actor, and circumstantial evidence alone can be sufficient to establish

guilt.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Evidence is

sufficient if “the inferences necessary to establish guilt are reasonable based upon

the cumulative force of all the evidence when considered in the light most favorable

to the verdict.” Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012).

      We measure whether the evidence presented at trial was sufficient to support

a conviction by comparing it to “the elements of the offense as defined by the

hypothetically correct jury charge for the case.” Malik v. State, 953 S.W.2d 234, 240

(Tex. Crim. App. 1997). The hypothetically correct jury charge is one that

“accurately sets out the law, is authorized by the indictment, does not unnecessarily

increase the State’s burden of proof or unnecessarily restrict the State’s theories of

liabilities, and adequately describes the particular offense for which the defendant

was tried.” Id.; see also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App.

2013). The “law as authorized by the indictment” includes the statutory elements of



                                         –8–
the offense and those elements “as modified by the indictment.” Curry v. State, 30

S.W.3d 394, 404 (Tex. Crim. App. 2000).

      Under the Texas Penal Code, a person commits the offense of stalking if, as

relevant here:

      on more than one occasion and pursuant to the same scheme or course
      of conduct that is directed specifically at another person, knowingly
      engages in conduct that:

             (1)   constitutes an offense under Section 42.07 [harassment],
                   or that the actor knows or reasonably should know the
                   other person will regard as threatening:

             (2)   causes the other person . . . to be placed in fear of bodily
                   injury or death . . . or to feel harassed, annoyed, alarmed,
                   abused, tormented, embarrassed, or offended; and

             (3)   would cause a reasonable person to . . . fear bodily injury
                   or death for himself or herself; . . . or feel harassed,
                   annoyed, alarmed, abused, tormented, embarrassed, or
                   offended.

TEX. PENAL CODE § 42.072(a).

      Section 42.07 defines the offense of harassment. A person harasses another if,

“with intent to harass, annoy, alarm, abuse, torment, or embarrass another, the

person,” as relevant here, “initiates communication and in the course of

communication makes a comment, request, suggestion, or proposal that is obscene,”

or “sends repeated electronic communications in a manner reasonably likely to

harass, annoy, alarm, abuse, torment, embarrass, or offend another.” Id. §

42.07(a)(1), (7). Section 42.07 also defines “electronic communication” as a


                                        –9–
“communication initiated through the use of electronic mail, . . . or an Internet

website,” and “obscene” as “a patently offensive description of or a solicitation to

commit an ultimate sex act, including sexual intercourse . . . .” Id.(b)(1)(A), (3).

      Noble argues the evidence was not sufficient to support the jury’s verdict for

stalking. We disagree. The evidence showed that Noble sent over fifty e-mails to

Madson in a three-week period. Noble confirmed the e-mail address was his and

admitted sending the e-mails to Madson. Madson testified she did not know Noble,

was not his attorney at any point in time, and never responded to his communication.

Noble escalated the situation by appearing at Madson’s office stating he was taking

her to lunch and then by showing up at her home. During that time, Madson reached

out to the DA’s office and requested a no-contact order. Noble’s e-mails made clear

he was aware of the no-contact order, yet he intentionally continued to reach

Madson. Once he was aware of her no-contact request, Noble began making more

threatening remarks towards Madson in the e-mails and frequently referenced sexual

encounters. Madson stated the e-mails caused her to feel “threatened,” “scared,” and

“alarmed.” She also testified she felt like Noble was going to “rape” her.

      Additionally, testimony showed that Noble repeatedly referenced having

sexual intercourse with Madson. His initial birthday card to her spoke about being

“friends with benefits,” alluding to sexual encounters. Noble also invited Madson to

his home or referred to hotels in the evening multiple times, as well as asking to

come to her home. He showed up to her office with a box of condoms stating he was

                                         –10–
taking Madson to lunch. Noble also wrote her about having “good sex” for her

birthday and when they could “practice.” Madson was alarmed by these e-mails and

notified her family, co-workers, and children’s schools to warn them of Noble. A

majority of these requests by Noble came after he was aware of the no-contact order

Madson requested. A rationale jury could have found that these repeated requests

were alarming to Madson, obscene in nature, and sufficient to support the conviction

for stalking.

      Noble also challenges the sufficiency of a conviction for harassment.

Harassment was presented to the jury as a lesser included offense in the jury charge.

To convict for stalking, the jury had to find the elements of harassment present as

well. Since we find the evidence was sufficient to support the conviction for stalking,

the evidence was sufficient to support the harassment section of the stalking charge.

      Noble also claims there was a variance between the indictment and the

evidence presented at trial. To assert an issue on appeal, an appellant’s brief must

contain a “clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.” TEX. R. APP. P. 38.1(i). An appellant

waives an issue on appeal if he does not adequately brief an issue by failing to

provide supporting arguments, substantive analysis, and appropriate citations to

authorities and to the record. See id; Lucio v. State, 351 S.W.3d 878, 896–97 (Tex.

Crim. App. 2011); see also Chaves v. State, 630 S.W.3d 541, 555 (Tex. App.—

Houston [1st Dist.] 2021, no pet.). An appellate court has no obligation to construct

                                        –11–
and compose issues, facts, and arguments with appropriate citations to authorities

and the record for the appellant. See Wolfe v. State, 509 S.W.3d 325, 343 (Tex. Crim.

App. 2017). A brief that fails to apply the law to the facts does not comport with the

Rule 38.1 and presents nothing for our review. See Swearingen v. State, 101 S.W.3d

89, 100 (Tex. Crim. App. 2003). Noble did not provide this Court with substantive

argument, analysis, or apply the law to the facts in this issue. Therefore, we find he

waived this issue.

      The evidence was sufficient to support the jury’s verdict for stalking. Noble’s

e-mails caused Madson to be “alarmed” and in fear of bodily injury. We overrule

Noble’s issues regarding the sufficiency of the evidence.

II.   Constitutionality of the Tex. Penal Code Sections 42.07 and 42.072

      In seven issues, Noble challenges the constitutionality of sections 42.07 and

42.072 stating they are vague and overbroad. He alleges the trial court judge erred

by denying his motion to quash the indictment on the ground the statute was

unconstitutional. He also argues sections 42.07 and 42.072 are vague and overbroad

both on their face and as applied to Noble. He states sections 42.07 and 42.072

implicate First Amendment free speech protection because they seek to regulate

speech. Noble also argues the term “solicitation” in section 42.07 is vague and

overbroad.

      When a party challenges a statute as both overbroad and vague, a court of

appeals must first consider the overbreadth challenged. Ex parte Nuncio, 579 S.W.3d

                                        –12–
448, 453 (Tex. App.—San Antonio 2019), aff’d, No. PD-0478-19, 2022 WL

1021276 (Tex. Crim. App. Apr. 6, 2022); Ex parte Paxton, 493 S.W.3d 292, 304

(Tex. App.—Dallas 2016, pet. ref’d). “The First Amendment doctrine of substantial

overbreadth is an exception to the general rule that a person to whom a statute may

be constitutionally applied cannot challenge the statute on the ground that it may be

unconstitutionally applied to others.” Ex parte Barton, ––S.W––.––, PD-1123-19,

2022 WL 1021061, at *2 (Tex. Crim. App. April 2, 2022) (quoting Massachusetts

v. Oakes, 491 U.S. 576, 581 (1989)). The overbreadth doctrine “is strong medicine

that is used sparingly and only as a last resort.” Nuncio, 579 S.W.3d at 453 (quoting

State v. Johnson, 475 S.W.3d 860, 865 (Tex. Crim. App. 2015)). To qualify as

unconstitutionally overbroad, “the statute must prohibit a substantial amount of

protected expression and the danger that the statute will be unconstitutionally

applied must be realistic and not based on ‘fanciful hypotheticals.’” Id. at 453–54

(quoting United States v. Stevens, 559 U.S. 460, 485 (2010)). Laws restricting the

exercise of rights under the First Amendment are facially overbroad only if the

impermissible applications of the law are real and substantial when judged in relation

to the statute’s legitimate sweep. Id. at 454. “[O]utside the limited First Amendment

context, a criminal statute may not be attacked as overbroad.” Barton, 2022 WL

1021061, at *2 (quoting Schall v. Martin, 467 U.S. 253, 268 n.18 (1984)). Appellate

courts should uphold a challenged statute if it can ascertain a reasonable construction

that renders it constitutional. Nuncio, 579 S.W.3d at 454.

                                        –13–
      Generally, “in addressing a vagueness challenge,” courts are to “consider

whether the statute is vague as applied to a defendant's conduct before considering

whether the statute may be vague as applied to the conduct of others.” Barton, 2022

WL 1021061, at *2 (quoting Wagner v. State, 539 S.W.3d 298, 314 (Tex. Crim. App.

2018). “A plaintiff who engages in some conduct that is clearly proscribed cannot

complain of the vagueness of the law as applied to the conduct of others. A court

should therefore examine the complainant’s conduct before analyzing other

hypothetical applications of the law.” Id. (internal quotations omitted).

      This general rule gives way when freedom of speech under the First

Amendment is involved. Barton, 2022 WL 1021061, at *3. “[W]hen a vagueness

challenge involves First Amendment considerations, a criminal law may be held

facially invalid even though it may not be unconstitutional as applied to the

defendant’s conduct.” State v. Doyal, 589 S.W.3d 136, 144 (Tex. Crim. App. 2019)

(internal quotations omitted). A law implicating First Amendment freedoms may be

found facially vague without “a showing that there are no possible instances of

conduct clearly falling within the statute’s prohibitions.” Id. at 145.

      The court of criminal appeals in their recent decisions in Barton, 2022 WL

1021061, at *1, and Ex parte Sanders, –––S.W.3d––, ––, 2022 WL 1021055, at *1

(Tex. Crim. App. April 6, 2022), have addressed similar issues to Noble’s

complaints. In Barton, the Court held that section 42.07(a)(7), the electronic

harassment statute, “fails to implicate the First Amendment’s freedom of speech

                                         –14–
protections because it . . . prohibits non-speech conduct.” 2022 WL 1021061, at *1.

It found that the holding in Scott v. State, 322 S.W.3d 662 (Tex. Crim. App. 2010),

disavowed on other ground by Wilson v. State, 448 S.W.3d 418, 423 (Tex. Crim.

App. 2014), applied to Section 42.07(a)(7) as well as Section 42.07(a)(4) because

both involve non-speech conduct that does not implicate the First Amendment.

Barton, 2022 WL 1021061, at *6. It also held that “sending repeated electronic

communications in a manner reasonably likely to harass, annoy, alarm, abuse,

torment, embarrass, or offend would indeed invade the substantial privacy interest

of another in an essentially intolerable manner.” Id. at *7; Sanders, 2022 WL

1021055, at *3. As for whether the statute is unconstitutionally vague

because Section 42.07(a)(7) does not regulate speech and therefore “does not

implicate the free-speech guarantee of the First Amendment,” Noble, like the

appellant in Barton, “in making his vagueness challenge to that statutory subsection,

was required to show that it was unduly vague as applied to his own conduct.”

Barton, 2022 WL 1021061, at *7. Noble has not done that and, therefore, his

vagueness challenge fails. Additionally, because the Court held that First

Amendment speech protections do not apply under this section, Noble’s overbreadth

challenges fail as well.

      Although this Court previously decided in Griswold v. State (Griswold I), 637

S.W.3d 888 (Tex. App.—Dallas 2021, pet. filed), that section 42.072(a) was

“facially unconstitutional for vagueness and overbreadth to the extent that it

                                       –15–
incorporates section 42.07(a)(7),” that decision has been overruled. Griswold v. State

(Griswold II), ––S.W.3d––, ––, 2022 WL 16626079, at *1 (Tex. Crim. App. Nov. 2,

2022) (mem. op.). In Griswold II, the court of criminal appeals reversed and

remanded Griswold I back to this Court for further consideration because we did not

have the benefit of Barton and Sanders, which “upheld the facial constitutionality of

a previous version of section 42.07(a)(7).” Griswold II, 2022 WL 16626079, at *1.

Noble’s arguments rely heavily on Griswold I, which has now been overruled.

Therefore, based on the recent decisions out of the court of criminal appeals, Noble’s

arguments fail to the extent they rely on Griswold I.

       Noble also challenges whether “solicitation” is vague or overbroad. However,

he failed to adequately brief this issue. To assert an issue on appeal, an appellant’s

brief must contain a “clear and concise argument for the contentions made, with

appropriate citations to authorities and to the record.” TEX. R. APP. P. 38.1(i). An

appellant waives an issue on appeal if he does not adequately brief an issue by failing

to provide supporting arguments, substantive analysis, and appropriate citations to

authorities and to the record. See id. We find this issue to be waived.

III.   Speedy Trial Complaint

       In fourteen issues related to speedy trials, Noble argues the trial court

committed error by not granting his motion for speedy trial.

       The Sixth Amendment to the United States Constitution guarantees the

accused in a criminal prosecution the right to a speedy trial. State v. Lopez, 631

                                        –16–
S.W.3d 107, 113 (Tex. Crim. App. 2021). The Texas Constitution has the same

guarantee. Id. An evaluation of a speedy trial claim includes a consideration of “the

length of delay, the reasons for delay, to what extent the defendant has asserted his

right, and any prejudice suffered by the defendant.” Hopper v. State, 520 S.W.3d

915, 924 (Tex. Crim. App. 2017) (citing Barker v. Wingo, 407 U.S. 514, 530-32, 92

S.Ct. 2182, 33 L.Ed.2d 101 (1972)). Moreover, “[t]he length of delay is, to some

extent, a triggering mechanism, so that a speedy trial claim will not even be heard

until passage of a period of time that is, on its face, unreasonable in the

circumstances.” Dragoo v. State, 96 S.w.3d 308, 313 (Tex. Crim. App. 2003).

      We apply a bifurcated standard of review: an abuse of discretion standard for

the factual components and a de novo standard for the legal components. Lopez, 631

S.W.3d at 113–114. While an evaluation of the Barker factors includes fact

determinations and legal conclusions, “the balancing test as a whole is a purely legal

question that we review de novo.” Id. at 114 (quoting Balderas v. State, 517 S.W.3d

756, 767–68 (Tex. Crim. App. 2016). Because Noble did not request findings of fact

and conclusions of law, we imply all findings necessary to support the trial court’s

ruling if those findings are supported by the record. See Balderas, 517 S.W.3d at

767–68.

      a.     Length of Delay

      The first factor requires us to measure the delay from the time the defendant

was formally accused or arrested until the time of trial. Lopez, 631 S.W.3d at 114.

                                        –17–
There is “no constitutional basis for holding that the speedy trial right can be

quantified into a specified number of days or months.” Barker, 407 U.S. at 523.

Indeed, the length of delay that will provoke an inquiry into the speedy trial factors

“is necessarily dependent upon the peculiar circumstances of the case.” Zamorano

v. State, 84 S.W.3d 643, 648-49 (Tex. Crim. App. 2002) (quoting Barker, 407 U.S.

at 530-31). Deliberate delay to hamper the defense weighs heavily against the State,

while more neutral reasons like negligence or overcrowded courts weigh against the

State but less heavily. Hopper, 520 S.W.3d at 924.

      Although “[t]here is no set time element that triggers the analysis,” Cantu v.

State, 253 S.W.3d 273, 281 (Tex. Crim. App. 2008), generally, a delay of eight

months to a year, or longer, is presumptively prejudicial and triggers a speedy trial

analysis. Shaw v. State, 117 S.W.3d 883, 889 (Tex. Crim. App. 2003); Harris v.

State, 827 S.W.2d 949, 956 (Tex. Crim. App. 1992).

       Noble was arrested on November 7, 2018, and indicted on November 13,

2018, for stalking. A month later, he was found incompetent by a jury and committed

to a state hospital facility to attempt to regain competency. In February 2019, Noble

filed a pro se motion for speedy trial. In May 2019, Noble’s commitment was

extended because he was still determined to be incompetent to stand trial. In October

2019, the hospital determined Noble was competent to stand trial and the trial court

restored his competency. On October 30, 2019, the trial court ordered a second

competency evaluation. On November 12, 2019, Noble filed another pro se motion

                                        –18–
for speedy trial. In February 2020, a second competency trial was held, and Noble

was again found to be incompetent by a jury. He was re-committed to a state hospital

facility. In October 2020, Noble filed a pro se motion to dismiss due to speedy trial

violations. Also in late October 2020, the hospital submitted an evaluation that

Noble’s competency was restored. In November 2020, Noble filed another pro se

motion for speedy trial. The trial court restored his competency in January 2021. In

March 2021, Noble requested a speedy trial and dismissal for denial of his speedy

trial rights. Trial commenced in April 2021.

      The timeline shows there was a substantial delay between the date of arrest

and the date of trial. The delay was sufficient to trigger analysis under the Barker

factors.

      b.     Reasons for the Delay

      Once the length of time is found to be possibly prejudicial, the burden on

justifying the delay falls to the State. Cantu, 253 S.W.3d at 280. Deliberate delays

weigh heavily against the State, while more neutral reasons weigh less heavily.

Barker, 407 U.S. at 531; Zamorano, 84 S.W.3d at 649. Valid reasons are not weighed

against the State at all. Barker, 407 U.S. at 531; State v. Munoz, 991 S.W.2d 818,

824 (Tex. Crim. App. 1999). Caselaw is clear that delays related to competency

evaluations do not count against the State. Lopez, 631 S.W.3d at 112; see Hull v.

State, 699 S.W.2d 220, 221–22 (Tex. Crim. App. 1985).



                                       –19–
      Here, shortly after Noble was arrested, he was deemed incompetent. After an

extension and second commitment for incompetency, he was finally deemed

competent in January 2021. Trial was held in April 2021 and Noble’s was the first

criminal trial held in Dallas County following the Covid-19 pandemic.

      No portion of the delay should be held against the State. It filed one

continuance prior to trial because Madson was unavailable, but the continuance was

denied. Trial proceeded as scheduled. These factors weigh in favor of the State.

      c.    Noble’s Assertion of his Speedy Trial Rights

      Noble asserted his right to a speedy trial multiple times. However, three of

those motions were filed while he was deemed incompetent and committed to a state

hospital facility. If the court determines there is evidence to support a finding of

incompetency, “all other proceedings in the case” shall be stayed, other than acting

on the State's motion to dismiss. TEX. CODE CRIM. PROC. art. 46B.004(d), (e); see

State v. Suarez, No. 08-17-00060-CR, 2018 WL 4178460, at *4 (Tex. App.—El Paso

Aug. 31, 2018). Therefore, those motions should be considered stayed, and we will

only consider motions after Noble regained competency. His trial counsel filed a

motion for speedy trial in March 2021, and Noble filed a pro se motion to dismiss

days after. His trial commenced on April 26, 2021. Because we have already

determined that the time he spent awaiting competency evaluations and treatment do

not count towards the determination of any speedy trial violation, only a period of



                                       –20–
about three and a half months passed between competency being restored and trial.

Therefore, this factor weighs in favor of the State.

      d.     Prejudice to Noble

      Even though time passed between Noble’s arrest and trial, he fails to show

how he was prejudiced by the State’s actions. Noble was arrested and found

incompetent to stand trial shortly after. He was committed to a state hospital facility

to regain competency. Although the State requested a short continuance prior to trial,

it was denied and the State proceeded to trial. There was no prejudice to Noble for a

speedy trial violation. We overrule Noble’s issues relating to his speedy trial

complaint.

      Additionally, under his “Issues Presented” section, Noble raises multiple

complaints about his competency hearings. Noble did not provide this Court with

substantive argument, analysis, or apply the law to the facts in these issues.

Therefore, we find his issues regarding his competency hearings are waived. See

TEX. R. APP. P. 38.1(1); see also Wolfe, 509 S.W.3d at 343; Lucio, 351 S.W.3d at

896—97; Swearingen, 101 S.W.3d at 100.

IV.   Ineffective Assistance of Counsel

      Noble alleges his trial counsel was ineffective. His argument about this issue

is stated in four sets of questions. Specifically, he asks whether trial counsel’s

performance made it “less likely that he would be found not guilty or only found

guilty of the lesser offense of harassment” and if trial counsel’s performance had an

                                        –21–
effect on sentencing. Noble also argues that trial counsel’s “rude comment” about a

former client of Madson’s constituted a “single egregious error justifying reversal.”

Finally, he states trial counsel should have investigated his preferred defense and he

did not fully understand the plea agreement based on trial counsel’s explanation.

      To prevail on a claim of ineffective assistance of counsel, the appellant must

meet a two-pronged test established in Strickland v. Washington. Lopez v. State, 343

S.W.3d 137, 142 (Tex. Crim. App. 2011) (citing Strickland, 466 U.S. 668, 686

(1984)). Appellant must show (1) counsel’s representation fell below an objective

standard of reasonableness, and (2) the deficient performance prejudiced the

defense. Id. Unless appellant can prove both prongs, an appellate court must not find

counsel’s representation to be ineffective. Id. In order to satisfy the first prong,

appellant must prove, by a preponderance of the evidence that trial counsel’s

performance fell below an objective standard of reasonableness under the prevailing

professional norms. To prove prejudice, appellant must show there is a reasonable

probability, or a probability sufficient to undermine confidence in the outcome, that

the result of the proceeding would have been different. Id.

      An appellate court must make a “strong presumption that counsel’s

performance fell within the wide range of reasonably professional assistance.”

Robertson v. State, 187 S.W.3d 475, 483 (Tex. Crim. App. 2006). In order for an

appellate court to find that counsel was ineffective, counsel’s deficiency must be

affirmatively demonstrated in the trial record; the court must not engage in

                                        –22–
retrospective speculation. Thomas v. State, 9 S.W.3d 808, 813 (Tex. Crim. App.

1999). “It is not sufficient that appellant show, with the benefit of hindsight, that his

counsel’s actions or omissions during trial were merely of questionable

competence.” Mata v. State, 226 S.W.3d 425, 430 (Tex. Crim. App. 2007). When

such direct evidence is not available, we will assume counsel had a strategy if any

reasonably sound strategic motivation can be imagined. Garcia v. State, 57 S.W.3d

436, 440 (Tex. Crim. App. 2001). In making an assessment of effective assistance

of counsel, an appellate court must review the totality of the representation and the

circumstances of each case without the benefit of hindsight. Lopez, 343 S.W.3d at

143.

       In the rare case in which trial counsel's ineffectiveness is apparent from the

record, an appellate court may address and dispose of the claim on direct appeal. Id.

However, this is a difficult hurdle to overcome: the record must demonstrate that

counsel’s performance fell below an objective standard of reasonableness as a matter

of law, and that no reasonable trial strategy could justify trial counsel’s acts or

omissions, regardless of his or her subjective reasoning. See Strickland, 466 U.S. at

690.

       Noble argues trial counsel did not understand the law regarding stalking and

instead of “recognizing the State didn’t prove its case, [trial counsel] took a hostile

approach on cross-examination of Madson.” Noble feels that tactic “alienated the

jury.” Noble makes statements in his briefs regarding what trial counsel did, without

                                         –23–
showing how the conduct was so “outrageous” that no attorney would have

proceeded in the same manner. He also argues trial counsel did not properly explain

the plea agreement to him and his sentencing should be void. Without a chance to

respond to Noble’s allegations, we do not know what occurred between Noble and

trial counsel regarding the sentencing plea agreement.

      “Direct appeal is usually an inadequate vehicle for raising such a claim

because the record is generally undeveloped.” Goodspeed v. State, 187 S.W.3d 390,

392 (Tex. Crim. App. 2005). Trial counsel “should ordinarily be afforded an

opportunity to explain [her] actions before being denounced as ineffective.” Id. Here,

trial counsel was not given a chance to respond to these allegations. Based on the

record before us, we find the challenged conduct was not “so outrageous that no

competent attorney would have engaged in it.” Menefield v. State, 363 S.W.3d 591,

593 (Tex. Crim. App. 2012) (quoting Goodspeed, 187 S.W.3d at 392).

      Noble has not shown trial counsel’s actions were “so outrageous that no

competent attorney would have engaged in it.” Id. His four issues relating to

ineffective assistance of counsel are overruled.

V.    Admissibility of Evidence

      By multiple issues, Noble alleges the trial court erred by admitting certain

pieces of evidence: the e-mails he sent to Madson, his videotaped statement with

Richardson Police, and the birthday card he sent Madson. He also argues Detective

Ye’s opinion regarding the charges brought against Noble was inadmissible.

                                        –24–
      We review a trial court’s decision to admit or exclude evidence for an abuse

of discretion. Henley v. State, 493 S.W.3d 77, 82–83 (Tex. Crim. App. 2016). A trial

court abuses its discretion when its decision falls outside the zone of reasonable

disagreement. Id. at 83. Before a reviewing court may reverse a trial court’s

evidentiary ruling, it must conclude that the trial court’s ruling “was so clearly wrong

as to lie outside the zone within which reasonable people might disagree.” Id.

(quoting Taylor v. State, 268 S.W.3d 571, 579 (Tex. Crim. App. 2008)).

      Whether to admit a particular piece of evidence is a preliminary question to

be determined by the trial court. See TEX. R. EVID. 104(a) (“The court must decide

any preliminary question about whether . . . evidence is admissible.”); Tienda v.

State, 358 S.W.3d 633, 637–38 (Tex. Crim. App. 2012). For evidence to be

admissible, it must be relevant. A key component of relevance is authentication:

“Evidence has no relevance if it is not authentically what its proponent claims it to

be.” Tienda, 358 S.W.3d at 638. Authentication is a condition precedent to the

admissibility of evidence and requires the proponent of the evidence to “produce

evidence sufficient to support a finding that the item is what the proponent claims it

is.” TEX. R. EVID. 901; Butler v. State, 459 S.W.3d 595, 600 (Tex. Crim. App. 2015).

Evidence can be authenticated by appearance, content, substance, internal patterns,

or other distinctive characteristics, including direct or circumstantial evidence. Hines

v. State, 608 S.W.3d 354, 365 (Tex. App.—Houston [1st Dist.] 2020, no pet.).



                                         –25–
      The ultimate question of whether a particular item of evidence is what its

proponent claims is a question for the fact finder. Tienda, 358 S.W.3d at 638. As

part of its gate-keeping function, the trial court’s preliminary question is to decide

whether the proponent of the evidence has supplied facts to support a reasonable jury

determination that the evidence proffered is authentic. Id. If the trial court’s ruling

that the jury could find the evidence authentic is “within the zone of reasonable

disagreement,” we should not interfere and reverse the ruling. Id.; Druery v. State,

225 S.W.3d 491, 502 (Tex. Crim. App. 2007) (“The trial judge does not abuse his or

her discretion in admitting evidence where he or she reasonably believes that a

reasonable juror could find that the evidence has been authenticated or identified.”).

      Noble first objects to the admission of the e-mails he sent Madson into

evidence. As the State introduced the e-mails, Noble’s counsel objected on Rule

404(b) grounds and attorney-client privilege grounds. See TEX. R. EVID. 404(b). On

appeal, Noble now argues the e-mails were not properly authenticated under Rule

901. See id. R. 901. The objection raised on appeal must comport with the objection

raised at trial; otherwise, nothing is preserved for appellate review. See TEX. R. APP.

P. 33.1; see Gibson v. State, 541 S.W.3d 164, 166 (Tex. Crim. App. 2017). Because

Noble’s current issue is not on the same grounds his trial counsel raised, we find this

issue is waived.

      Noble next argues his videotaped interview should not have been admissible.

Noble’s argument, outside of some brief facts and a “legal standard” states “Noble

                                        –26–
would not have given a statement if there had not been the pressure of competency

proceedings. Noble’s statement was not ‘voluntary’ and the tape should be

permanently excluded.” To assert an issue on appeal, an appellant’s brief must

contain a “clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.” TEX. R. APP. P. 38.1(i). Additionally,

Noble also argues the birthday card he sent to Madson should be excluded because

Detective Ye did not bring the original to court and the card was not “mentioned in

the indictment.” Noble also does not adequately brief either of these arguments. See

TEX. R. APP. P. 38.1(i). We do not have an obligation to construct and argue Noble’s

issues for him. See Wolfe, 509 S.W.3d at 343. We find that these issues were not

preserved and are therefore, waived.

      He also challenges Detective Ye’s opinion testimony regarding the stalking

charge. His trial counsel did not object to the State’s questioning of Detective Ye.

To preserve an issue, Noble must timely object before the trial court and receive an

adverse ruling. See TEX. R. APP. P. 33.1(a). Noble did not object and therefore no

issue was preserved. This issue is overruled.

      In his “Issues Presented” section of his brief, Noble also lists nine additional

issues related to the pieces of evidence addressed above. However, outside of listing

these issues, Noble does not address them any further in his brief or supplemental

briefs. Therefore, we will not address those issues and deem them inadequately

briefed and waived. See TEX. R. APP. P. 38.1(I).

                                        –27–
VI.   Voir Dire

      Noble alleges in six issues that the trial court erred during voir dire. He states

the trial court inappropriately dismissed Jurors 3, 26, and 28, the jury was organized

to “convict” him, the State committed error by raising a Texas Tech coffee cup, Juror

45 was “planted” on the jury, and the State conducted a “mock trial” to exclude

jurors who were “skeptical of his case.”

      Following voir dire, the attorneys presented their challenges for cause to the

trial court. When Juror 3’s number came up, the following discussion occurred:

      Trial Court:        No. 2, can’t be fair. 3, I made a terrible mistake.

      Trial Counsel:      No problem.

      Trial Court:        I thought we were talking about a different person.
                          And then 5–

      State:              No 3?

      Trial Counsel:      Yeah, [the trial court] accidentally dismissed 3.

      Noble:              I liked him.

      Trial Counsel:      It happens. No. 4?

                          ....

      Trial Court:        And to be fair, [Juror 3] was the person who said his
                          sister, mother, and all those people had that kind of
                          problem.

      Trial Counsel:      Yeah. And he had a juvenile conviction. He was on
                          his way out.



                                         –28–
      Although the trial court accidentally excused Juror 3, trial counsel did not

object and even agreed he would have been dismissed. Juror 28 was excused from

the jury based on her statements during voir dire that she would have difficulty with

this particular type of case, as well as having a scheduling issue. There was no

objection by trial counsel. These alleged errors were not preserved for review. See

TEX. R. APP. P. 33.1(a).

      Juror 26 was questioned individually and the record does not show that Juror

26 was struck for cause. Therefore, the trial court did not err because it did not excuse

Juror 26 for cause. Additionally, Noble does not adequately brief his issue regarding

Juror 26. Therefore, we find his issue was waived. See TEX. R. APP. P. 38.1(i).

      Noble also argues the State committed error when the prosecutor raised his

Texas Tech coffee mug and alleges Juror 45 was “planted” on the jury panel. These

issues were also not objected to or adequately briefed. See id. In his “Issues

Presented” section of his brief, Noble also lists two additional issues related to voir

dire. However, outside of listing these issues, Noble does not address them any

further in his brief or supplemental briefs. Therefore, we will not address them and

deem them inadequately briefed and waived. See id.

VII. Closing Arguments

      Noble brings four issues regarding closing arguments in his “Issues

Presented” section: the State erred when it misstated the definition of “obscene,” the

State erred by misstating the number of times Noble asked Madson for sex and

                                         –29–
discussed terrorism and Mafia events, and the trial court erred by overruling trial

counsel’s objection to a part of the State’s closing argument.

      In his brief, Noble briefly discusses facts from the State’s closing argument.

In his “Case Law” section, he cites to three cases, but never ties them to the facts he

discussed previously nor does he make an argument about how the cases are

applicable. This entire section is inadequately briefed and waived. See id.;

Swearingen, 101 S.W.3d at 100.

VIII. Trial Court’s Other Errors and Bias

      Noble raises six issues regarding the trial court’s supposed errors or bias. He

states the trial court erred by excluding Defense Exhibits 1 and 2 and by giving a

deficient jury instruction regarding reasonable doubt. He also claims it erred by

making statements to the jury about the Dallas Cowboys and Campisi’s Restaurant.

He additionally asserts he was denied his right to an impartial judge.

      In his brief, Noble states he believed the trial court was biased against him

and he filed a motion to recuse that was not heard by the trial court. He also wanted

to provide the jury with a motion to quash challenging the constitutionality of the

harassment statute he filed as Defense Exhibit 1, and with a copy of the opinion in

Ex parte Barton as Defense Exhibit 2. He alleges the motion to quash would have

shown the jury he was seeking to hire Madson as his defense counsel in an unrelated

harassment case.



                                        –30–
       Noble does not direct us to any portion of the record that indicates he made a

request, objection, or motion based on the trial judge’s alleged bias. See TEX. R. APP.

P. 33.1(a) (requiring a timely request, objection, or motion to preserve a complaint

for appellate review). He did not file a motion to recuse the trial judge or seek a new

trial on the basis of bias.

       Only two categories of errors may be raised for the first time on appeal: (1)

violations of rights which are waivable only and (2) denials of fundamental systemic

requirements. Proenza v. State, 541 S.W.3d 786, 798 (Tex. Crim. App. 2017)

(citing Marin v. State, 851 S.W.2d 275, 280 (Tex. Crim. App. 1993), overruled on

other grounds, Cain v. State, 947 S.W.2d 262, 264 (Tex. Crim. App. 1997)). The

Texas Court of Criminal Appeals rejected any common law “fundamental error”

exception to the rules of error preservation based upon harm, holding the question

of error preservation instead turns upon the “nature” of the error itself. Proenza, 541

at 796 (citing Marin, 851 S.W.2d at 278-80.).

       Due process requires a neutral and detached hearing body or officer. Brumit,

206 S.W.3d at 645 (citing Gagnon v. Scarpelli, 411 U.S. 778, 786 (1973)). A

defendant has an absolute right to an impartial judge at both the guilt-innocence and

punishment phases of trial. Segovia v. State, 543 S.W.3d 497, 503 (Tex. App.—

Houston [14th Dist.] 2018, no pet.). A judge should not act as an advocate or

adversary for any party. Johnson v. State, 452 S.W.3d 398, 405 (Tex. App.—

Amarillo 2014, pet. ref’d). To reverse a judgment on the ground of improper conduct

                                        –31–
or comments of the judge, we must be presented with proof (1)

that judicial impropriety was in fact committed, and (2) of probable prejudice to the

complaining party. Id. Absent a clear showing of bias, a trial court's actions are

presumed correct. Brumit, 206 S.W.3d at 645. In conducting this review, we

examine the entire record. Id.

      We need not determine whether the alleged error requires an objection

under Marin because, after reviewing the record, we find no apparent bias or

partiality. See Brumit v. State, 206 S.W.3d 639, 644–45 (Tex. Crim. App. 2006)

(declining to decide whether an objection is required to preserve an error of this

nature where the record did not reflect partiality of trial court); Graves v. State, No.

05-19-00786-CR, 2021 WL 1558740, at *1–2 (Tex. App. Apr. 21, 2021).

      Noble complains that the trial court rejected his request to publish Defense

Exhibit 1 and 2 to the jury. The trial court stated the exhibits would cause

unnecessary confusion to the jury as one was a motion from an unrelated case and

the other exhibit was case law. See TEX. R. EVID. 403 (evidence can be excluded if

the probative value is outweighed by a danger of confusing the jury). We conclude

there was no error or bias stemming from this decision. These issues are overruled.

      Noble also states the trial court erred by not including his requested jury

charge instruction. Although Noble filed a motion requesting a reasonable doubt

instruction be included, we do not find anywhere in the record where he presented



                                         –32–
this motion to the trial court or made an oral request to include the instruction. This

issue is not preserved and is waived. See TEX. R. APP. P. 33.1(a).

      Noble complains the trial court showed bias by making comments that they

would not have court so she could “present a gift to the Dallas Cowboys” through

the veterans program. He also argued the trial court showed bias by stating that it

was going to order the jury lunch from Campisi’s Restaurant, because Noble

believed that restaurant had ties to the Mafia. There was no objection made to these

remarks and Noble fails to explain the bias he faced from these remarks. See id.

These issues were not preserved and are waived. Id.

IX.   Sufficiency of the Indictment

      By thirteen issues, Noble challenges the sufficiency of the indictment. Prior

to trial, Noble filed at least four pro se motions to quash the indictment. Three of

those motions challenged the sufficiency of the indictment. The fourth challenged

the constitutionality of the stalking and harassment statutes.

      The Texas and United States Constitutions grant a criminal defendant the right

to fair notice of the specific charged offense. State v. Barbernell, 257 S.W.3d 248,

250 (Tex. Crim. App. 2008). To provide this fair notice, the charging instrument

must convey sufficient information to allow the accused to prepare a defense. State

v. Ross, 573 S.W.3d 817, 820 (Tex. Crim. App. 2019). An indictment must set forth

an offense “in plain and intelligible words.” TEX. CODE CRIM. PROC. art. 21.02.



                                        –33–
      An indictment shall be deemed sufficient which charges the
      commission of the offense in ordinary and concise language in such a
      manner as to enable a person of common understanding to know what
      is meant, and with that degree of certainty that will give the defendant
      notice of the particular offense with which he is charged, and enable the
      court, on conviction, to pronounce the proper judgment.

Id. art. 21.11. An indictment that tracks the language of the statute usually gives

sufficient notice. State v. Jarreau, 512 S.W.3d 352, 354 (Tex. Crim. App. 2017). A

defendant forfeits the right to complain about any defect, error, or irregularity of

form or substance in an indictment if he fails to object before trial commences. TEX.

CODE CRIM. PROC. art. 1.14. We review a challenge to quash an indictment de novo.

State v. Moff, 154 S.W.3d 599, 601 (Tex. Crim. App. 2004). Barbernell prescribed

a two-step analysis for evaluating the adequacy of an indictment’s allegations. “First,

a court must identify the elements of an offense.” 257 S.W.3d at 255. Second, if an

element of the offense describing an act or omission by the defendant has been

defined by the Legislature, a court must ask whether the statute provides “alternative

manners or means in which the act or omission can be committed.” Id. If so, then

the pleading “will supply adequate notice only if, in addition to setting out the

elements of an offense, it also alleges the specific manner and means of commission

that the State intends to rely on at trial.” Id.; Jarreau, 512 S.W.3d at 354–55.

      Noble filed multiple pro se motions to quash where he challenged the

sufficiency of the indictment. He filed another motion to quash where he challenged

the constitutionality of the stalking and harassment statutes. Prior to voir dire,


                                        –34–
Noble’s trial counsel presented one of his motions to quash to the trial court. That

particular motion challenged the constitutionality of the stalking and harassment

statutes only, and was denied by the trial court. Trial counsel never brought the

motions to quash dealing with the sufficiency of the indictment before the trial court

for ruling. Therefore, those issues are waived. See TEX. R. APP. P. 33.1(a).

      Had trial counsel sought a ruling on all of Noble’s filed motions to quash,

however, the result would be the same because the indictment was sufficient. The

indictment stated:

      That NEIL PAUL NOBLE, hereinafter called Defendant, on or about
      and between the 16th day of October, 2018 and the 5th day of
      November, 2018 in the County of Dallas, State of Texas, did did [sic]
      then and there on more than one occasion and pursuant to the same
      scheme or course of conduct that was directed specifically at another
      person, namely Messina Madson, hereinafter called the Complainant,
      knowingly engage in conduct, namely:

             • the Defendant, with intent to harass, annoy, alarm, abuse,
             torment, or embarrass the Complainant, sent repeated electronic
             communications in a manner reasonably likely to harass, annoy,
             alarm, abuse, torment, embarrass, and offend the Complainant;
             and

             • the Defendant, with intent to harass, annoy, alarm, abuse,
             torment, or embarrass the Complainant, initiated communication
             and in the course of the communication made a comment,
             request, suggestion, or proposal that was obscene;

             and this conduct was conduct that:

             • constituted an offense under Section 42.07, Penal Code, and
             that the Defendant knew or reasonably should have known the
             Complainant would regard as threatening bodily injury or death
             for the Complainant; and

                                        –35–
            • caused the Complainant: to be placed in fear of bodily injury or
            death;

            and to feel harassed, annoyed, alarmed, abused, tormented,
            embarrassed, or offended; and

            • would cause a reasonable person to:

            fear bodily injury or death for himself or herself; and

            feel harassed, annoyed,         alarmed,    abused,       tormented,
            embarrassed, or offended.

The indictment properly tracked both the stalking and harassment statutes, and

sufficiently described the offense as charged. See Hughitt v. State, 583 S.W.3d 623,

626 (Tex. Crim. App. 2019). The State was not required to allege all evidentiary

facts it relied in the charging instrument. State v Moff, 154 S.W.3d 599, 601 (Tex.

Crim. App. 2004).

      Noble also lists multiple other issues in his “Issues Presented” section under

the “Sufficiency of the Indictment” heading. However, these issues are briefly

mentioned but not further developed in his multiple briefs. Therefore, we find them

to be inadequately briefed and waived. See TEX. R. APP. P. 38.1

X.    Self-Representation

      Noble raises three issues related to his desire to represent himself in the

proceedings. He states the trial court committed error by not allowing him to

represent himself, and the competency proceedings were a pretext to deprive him of




                                       –36–
his right to self-representation. He also requests in his brief to this Court that the

Texas Court of Criminal Appeals reconsider a previous ruling.

       Noble states in his amended brief that he mailed a request to represent himself

in March 2020, but it was never filed. He mailed an “update” which was filed but

makes no reference to his exercise of his right to self-representation. The appellate

record contains no hearings or references to Noble wishing to represent himself

during his proceedings. He never asked the trial court to set a hearing on any motion

to represent himself nor did his trial counsel state that Noble wished to represent

himself.

       By not requesting a hearing before the trial court on his “requests” to represent

himself, there is nothing preserved for appellate review. See TEX. R. APP. P. 33.1(a).

Noble’s issues related to self-representation are waived.

XI.    Cumulative Error

       Noble also asserts the “totality of errors effected the fairness of the proceeding

and the reliability of the result.”

       It is true that a number of errors, although harmless when considered

independently, may be harmful in their cumulative effect. Chamberlain v. State, 998

S.W.2d 230, 238 (Tex. Crim. App. 1999). However, there is “no authority holding

that non-errors may in their cumulative effect cause error.” Gamboa v. State, 296

S.W.3d 574, 585 (Tex. Crim. App. 2009); see Temple v. State, 342 S.W.3d 572, 612

(Tex. App.—Houston [14th Dist.] 2010), aff'd, 390 S.W.3d 341 (Tex. Crim. App.

                                         –37–
2013) (providing that reviewing courts do not consider the effect of waived errors

under the cumulative error doctrine). Because we have found no error, Noble’s

cumulative error argument also fails.

XII. Reformation of the Judgment

      Finally, Noble also argues that the judgment should be reformed to correctly

reflect a jury verdict of guilty instead of “Judgment of Conviction by Court—Wavier

of Jury Trial.” The State agrees. Noble was tried and convicted by a jury. An

agreement on punishment was reached with the State and Noble’s sentence was

assessed by the trial court. Additionally, the judgment shows that Noble pleaded

guilty to the offense. However, he pleaded not guilty prior to the start of his trial.

      We have the power to modify a judgment to speak the truth when we have the

necessary information to do so. TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d

26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex.

App.—Dallas 1991, pet. ref’d) (en banc).

      We sustain this issue and modify the judgment to state “Judgment of

Conviction by Jury” in the heading and to show that Noble pleaded “Not Guilty”

under the section title “Plea to the Offense.”

      Noble also alleges the judgment should be reformed to reflect a sentence of

four years, instead of a probated sentence of ten years’ imprisonment, probated for

four years, jail credit for his time in custody, and a removal of the condition of

probation requiring a GPS ankle monitor, house arrest, and outpatient substance

                                         –38–
abuse treatment. We decline. Noble did not complain of these three issues at the time

of his sentencing; therefore, he waived his right to complain of them on appeal.

See TEX. R. APP. P. 33.1(a). Additionally, Noble stated he understood the terms of

probation when asked by the trial court and raised no other objections regarding

those terms of probation. His additional three issues regarding the judgment are

overruled.


                                 CONCLUSION

      For the foregoing reasons, we affirm the judgment as modified.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
210326F.U05




                                       –39–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

NEIL PAUL NOBLE, Appellant                   On Appeal from the Criminal District
                                             Court No. 4, Dallas County, Texas
No. 05-21-00326-CR          V.               Trial Court Cause No. F18-45998.
                                             Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                 Kipness. Justices Molberg and
                                             Carlyle participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      to state “Judgment of Conviction by Jury” in the heading and to show
      that Noble pleaded “Not Guilty” under the section title “Plea to the
      Offense.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 1st day of December 2022.




                                      –40–